Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings (Figs. 6 and 9) are objected. 
Figs.6 and 9 contain a non-standard legend indicating tilting angle (Y-axis) according to the Specification as best understood.
New corrected drawings in compliance with 37 CFR 1.121(d) are required where a legend name such as “tilting angle” should replace the existing legend at the ordinate axes. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
in several instances, commas are missing such as in features “a digital data processor a GPS (Global Positioning System)”, “a GSM chip a tilt sensor”, etc.
A feature “GMS system” should be replaced by --GSM system--. 
A feature “wherein, by preforming a fitness analysis” should be replaced by --wherein, by performing a fitness analysis--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 1, the limitation “motion activity time course pattern curve is compared and matched for fitness to a predetermined standard motion activity time course pattern curve(s) of the said specific container and said specific carrying platform of a truck, the results of said comparison and matching is transmitted to a data receiving Claim 2, the limitation “preforming a fitness analysis between said specific motion activity time course pattern curve and a standard motion activity time course pattern curve, together with said GPS data, said digital data processor determines if there is a close fitness and by so determining when and where an unloading and loading of said specific container took place”) are not described in the specification.
For example, the specification in [0042], discloses “preforming a fitness analysis between the specific motion activity time course pattern curve and the predetermined standard a motion-activity pattern curve, together with the GPS data, said digital data processor determines if there is a close fitness and by so determines when and where an unloading and loading of the specific container took place”.
However, no description exists with regards to fitness analysis (statistical term as known in the art) that simultaneously relates to GPS data. 

With regards to Claim 10, the limitation “…wherein said specific motion activity time course pattern curve and said standard motion activity time course pattern curve a pattern curves are in the form of a sinusoidal wave curve” is not described in the specification.
With regards to a “sinusoidal wave”, the specification discloses “ …the specific motion activity time course pattern curves of revolving drums mounted on trucks are in 
However, the claim is silent with regards to either “revolving drums” or “reversing of the “rotational direction of the drum”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1 and 2, the feature “matched for fitness” (Claim 1) and “performing fitness analysis” (Claim 2) are indefinite as it is unclear what is the meaning of the “matching”/”analysis” of fitness.
Analysis for fitness, as known to one with ordinary skill in the art, is performed by fitting experimental curve data to a theoretical or reference curve data with regards to experimental data quality assessment.  However, the specification is silent what the meaning of fitness is.


With regards to Claim 10, and the term “sinusoidal wave”, the specification discloses an origin of a sinusoidal wave pattern due to use of revolving drums mounted on trucks: “…the specific motion activity time course pattern curves of revolving drums mounted on trucks are in the form of sinusoidal waves” and “sinusoidal wave-curve patterns caused by the reversing of the rotational direction of the drum” [0034].
However, it is unclear how and why the “sinusoidal wave” would relate to a pattern curve when no “revolving drums” or “reversing of the “rotational direction of the drum” are recited that cause this sinusoidal pattern shape according to the specification.
The Examiner interpreted this claim features as a shape of a curve unrelated to the origin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Divyasimha Harish (US 2007/0261894), hereinafter ‘Harish’ in view of Carl Binding et al. (US 2009/0299520), hereinafter ‘Binding’, both references are submitted in the IDS dated 12/30/2019.

With regards to Claim 2, Harish discloses
A device for tracking the unloading and loading of a specific container from and onto a specific carrying platform of a truck, using the unloading and loading motion activity patterns produced by said container (Control Module 908, Fig.9; Device 100, Fig.1) , said device comprises: 
an electricity supply source, a data receiving terminal system (The control module 908 may include a power module, a transmitter module, a readout module 918 and/or an alert module, as illustrated in the figure. The power module 914 may be connected (e.g., electrically connected) to a power source (e.g., a voltage and/or electromotive force outlet, a battery and/or an electrical cell, an electromagnetic field, etc.). The transmitter module 916 may communicate (e.g., transmit wirelessly, through a physical connection, etc.) a data (e.g., a data processed by the control module 908) to a relay module 1002 and/or a receiver module 1006 (e.g., the relay module 1002 and the receiver module 1006 illustrated in FIG. 10) [0077]), 
an encasing box (Fig.9), said encasing box comprises components: 

a tilt sensor (angles of contact of the freight 906 and/or combinations of freight 906 relative to the sensor surface 904 [0079]), 
a rechargeable battery (The power module 914 may be connected (e.g., electrically connected) to a power source (e.g., a voltage and/or electromotive force outlet [0077]), wherein, 
said encasing box is firmly connected to said container (Figs. 9 and 10), 
wherein, said components of said encasing box are firmly fixated within said encasing box (inherent, with electrical connection standard requirements) and said electricity consuming components of said encasing box obtain electric power from said rechargeable battery (Control Module 908, Fig.9; [0077]), 
wherein, said tilt sensor records the angle of tilt of said container during the time duration of unloading and loading of said container from and onto said carrying platform of a truck (The data may include information associated with the freight 906 (e.g., the weight, the orientation, the duration of a particular weight and/or orientation, changes in the weight and/or orientation etc. of the freight 906 having contact with the sensor surface 904). The readout module 918 may process (e.g., interpret, display, generate, record, and/or convert, etc.) data (e.g., data communicated by the control module 908 using the transmitter module 916 and/or via a physical connection) associated with the freight 906 [0078]; The readout module 918 may display and/or indicate (e.g., using an LED display, an LCD display, a fluorescent display, an audio-visual display, an audio signal, etc.) a data associated with the weight (e.g., the gravitational force exerted by) 
wherein, said tilt sensor transmits said recorded data to said data digital data processor (a control module communicatively coupled to the load sensing platform to process the data to determine a weight of the load and/or a position of the load [0018]; data processing system [0073, 0075]). 
 Harish further discloses referencing a position (e.g., a dynamic and/or static positioning reference indicator such as a GPS coordinate associated with the movement of a particular receiver such as a courier service) within the geographical area indicated in the zone field 1402 [0102]; also, a GPS coordinate [0108]) and detecting a port 
Harish discloses wireless data communication from a control module [0070, 0076] and discloses sending GPS data in parallel to freight data to said digital data processor ([0087]; Fig.11).
Harish also discloses that digital data processor processes said tilt recorded data to monitor/record (“to produce”) a motion activity time course pattern (curve) specific of the said container (the readout module 918 may display and/or indicate (e.g., visually and/or audibly) an orientation (e.g., a representation) of the situation of the freight 906 (e.g., stacked, side-by-side, moments of force exerted by the freight 906 at any angle relative to the plane of the sensor surface 904, imbalanced load, etc.) relative to any number of static and/or dynamic (e.g., temporal) markers. For example, the orientation display may indicate the situation of the freight 906 at any one moment in time and/or a representation of an average situation maintained for a period of time. The readout module 918 may also indicate (e.g., visually and/or audibly) a temporal duration (e.g., a period of time) associated with the weight and/or situation of the freight 906 (e.g., certain freight 906 and/or cargo may sublimate, radioactively decay and/or lose mass over time, etc.) [0080]).
Harish also discloses transmitting data related to a weight of specific container to a data receiving terminal system (communicate the data (e.g., processed and/or unprocessed) to a receiver module remotely located from the load sensing platform [0018]; also, [0004]).

Harish also does not disclose wherein, said digital data processor compares and matches said produced specific motion activity time course pattern curve to a predetermined standard motion activity time course pattern curve for said specific container and said specific carrying platform of a truck, 
wherein, by preforming a fitness analysis between said specific motion activity time course pattern curve and a standard motion activity time course pattern curve, together with said GPS data, 
said digital data processor determines if there is a close fitness and by so determining when and where an unloading and loading of said specific container took place, 
wherein, said determination of unloading and loading of said specific container is transmitted to an SIM card and is transmitted by said GMS system to said data receiving terminal system.	
Binding discloses calculating a lift profile using a motion sensor [0011], a GPS system [0012], and GSM chip/cellular communication [0034] and applying a lift profile to determine whether the cargo container has been loaded or unloaded onto or from a means of transport (Abstract, [0008]).
Binding discloses a digital data processor compares and matches said produced specific motion activity time course pattern curve (profile, Binding) to a predetermined standard motion activity time course pattern curve (profile) for said specific container 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, to use GPS data sent data in parallel to the data sent from the tilt sensor to monitor location of loading/unloading (shipping port, Harish) and/or loading/unloading event as discussed in Binding and use a processor as well as radio/cellular/wireless communication features (GSM chip, SIM card), as known in the art of remote communication, in a reversible device for tracking these events that can be conveniently mounted on a container in arbitrary position.

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, using a processor, to compare/ match said produced specific motion activity time course pattern expressed  in a curve (lift profile, Binding) to a predetermined standard motion activity time course pattern curve (a profile of expected loading or unloading event, Binding), as well as corresponding GPS data (as discussed in Binding), in order to determine closeness of these curves (profiles) that would indicate what takes place, loading or unloading, and transmit this information to a monitoring/controlling terminal system, 

With regards to Claim 1, Harish in view of Binding discloses the claimed limitations as discussed in Claim 2.

With regards to Claim 3, Harish further discloses that an electricity generator charges said rechargeable battery in said encasing box (The power module 914 may be connected (e.g., electrically connected) to a power source (e.g., a voltage and/or electromotive force outlet [0077]).

With regards to Claim 4, Harish further discloses encasing box includes a shock sensor (the load sensing platform of a freight container may determine the … vibration of the load in the freight container [0016]).

With regards to Claim 5, Harish discloses that the (shock) sensor generates vibrations of said container during traveling of said container on said carrying platform of said truck (The base surface 902 may be used to support the freight 906 (e.g., cargo, shipping, trucking and/or rail freight goods, etc.) The freight 906 may rest at any orientation relative to the base surface 902 (e.g., oblique, vertical and/or horizontal with respect to the perspective of the freight 906 item, stacked, etc.) [0074]) and as discussed above in Claim 4.

Harish also discloses that the readout module 918 … may change based on any combination of changes associated with the weight and/or orientation of the freight 906, may change based on manual and/or external inputs, and/or may change based on fluctuations of a certain magnitude (e.g., absolute and/or relative to an established and/or automatically derived marker) in the freight 906's weight and/or orientation [0081] that implies using a digital data processor, emphasis added.
However, Harish does not specifically disclose, said digital data processor, in response to said data, turns on and off the electricity to the electricity consuming components in said encasing box.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, using a digital data processor, in response to vibration data indicating, for example, either no changes when the container is not experiencing noticeable movements, or, in the opposite situation, when the container experiences significant movements, to turn off and on the electricity to the electricity consuming components in said encasing box to effectively manage power consumption.

With regards to Claim 6, Harish discloses the encasing box (control module) as discussed above.

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, that the encasing box would also include at least one strong magnet, said magnet reversibly connects said encasing box to said specific container as an easy/convenient arrangement of the box attachment to a metal surface of a typical shipping container.

With regards to Claim 7, Harish additionally discloses that data receiving terminal system is a computer system (a data processing system 812 (e.g., an external device) [0072]).

With regards to Claim 8, Harish discloses that data receiving terminal system is a computer system that communicates data (Fig.8) and as discussed above.
However, Harish does not specifically disclose that that data receiving terminal system is a smart telephone.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, that data receiving terminal system would be a smart telephone with a similar/identical capabilities and functionality to a computer system that also has communicating capabilities as discussed above.

Claim 9, Harish does not specifically disclose that said encasing box is produced of a rigid material.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, to produce said encasing box of a rigid material to withstand physical damage during shipping.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harish in view of Binding, in further view of Denis Beaupre (US 2020/0225258), hereinafter ‘Beaupre’.
Harish in view of Binding discloses the claimed invention as discussed in Claim 2.
However, Harish does not specifically disclose specific motion activity time course pattern curve and said standard motion activity time course pattern curve a pattern curves are in the form of a sinusoidal wave curve.
Beaupre discloses a motion activity time course pattern curve in the form of a sinusoidal wave curve (a sensor mounted to the empty drum and generating a sinusoidal signal as the empty drum rotates [0008]; Figs. 4, 12A, B, 13). 
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harish in view of Binding, and further in view of Beaupre that specific motion activity time course pattern curve and said standard motion activity time course pattern curve a pattern curves are in the form of a sinusoidal wave curve that is characteristic of a changing load applied to a rotating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863